Exhibit 99.1 SECTION 13(r) DISCLOSURE After La Quinta Holdings Inc. (“La Quinta”) filed its quarterly report on Form 10-Q for the fiscal quarter ended March 31, 2016 with the Securities and Exchange Commission (the “SEC”), Travelport Worldwide Limited (“Travelport Worldwide”) and NCR Corporation (“NCR”), which may be considered affiliates of The Blackstone Group L.P. (“Blackstone”), and, therefore, may be considered affiliates of La Quinta, filed the disclosures reproduced below with respect to such period, in accordance with Section 13(r) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition, NCR included the disclosure reproduced below in its quarterly report on Form 10-Q filed with the SEC with respect to the fiscal quarter ended June 30, 2016, in accordance with Section 13(r) of the Exchange Act. La Quinta did not independently verify or participate in the preparation of any of these disclosures.
